[Cite as State v. Glover, 2012-Ohio-165.]


          Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA


                            JOURNAL ENTRY AND OPINION
                                     No. 96888




                                     STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                               vs.

                                    AHMAD GLOVER
                                                     DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                Criminal Appeal from the
                          Cuyahoga County Court of Common Pleas
                                   Case No. CR-546700

        BEFORE:            Rocco, J., Boyle, P.J., and Cooney, J.

        RELEASED AND JOURNALIZED: January 19, 2012

                                               -i-
                                     2


ATTORNEY FOR APPELLANT

Britta M. Barthol
P.O. Box 218
Northfield, Ohio 44067

ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

BY: Carl Sullivan
        Matthew E. Meyer
Assistant Prosecuting Attorneys
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113




KENNETH A. ROCCO, J.:

      {¶ 1} After a jury convicted defendant-appellant Ahmad Glover of one

count of retaliation in violation of R.C. 2921.05, Glover appeals, claiming in

his sole assignment of error that his conviction is not supported by sufficient

evidence.

      {¶ 2} This court has reviewed the record, however, and finds otherwise.

Consequently, Glover’s conviction is affirmed.

      {¶ 3} The record reflects that on the afternoon of January 21, 2011,

Glover appeared in the Rocky River Municipal Court for a video arraignment
                                      3

on a charge of shoplifting. Magistrate Kelly Larrick Serrat conducted the

proceeding.

      {¶ 4} At Glover’s trial in this case, Serrat testified that, via the

videocamera set up in the North Olmsted jail, Glover sat in the chair

“slouched deeply” and “looking down, away” from the lens, so Serrat

instructed Glover “to sit up straight, look at the camera, * * * and that he had

to answer [her] verbally because everything was being recorded.”         Serrat

informed Glover of the charge, the possible penalties, and his constitutional

rights.

      {¶ 5} According to Serrat, Glover “became irate” when she informed him

of the fact he had been charged with a first-degree misdemeanor. He “was

yelling and kinda’ mumbling. He swore a lot. He just was very angry.” As

Serrat continued with the proceeding, Glover told her “it was none of her

business to ask him questions,” but he did indicate he understood the

information she gave him. He further indicated he wanted to plead guilty to

the charge.

      {¶ 6} Serrat accepted Glover’s plea and concluded the proceeding by

ordering him to serve a 90-day sentence in county jail. As was her habit,

Serrat then immediately shut off the videocamera.        Later that same day,

Serrat received a telephone call from the North Olmsted Police Department.
                                      4

Sergeant Jeffrey Miner informed Serrat about what had transpired while

Glover was being transferred from the city to the county jail.

      {¶ 7} Miner testified he and his partner, Officer Michael Bujnovsky,

received the assignment to transport Glover and another prisoner from North

Olmsted’s jail to the county jail. Glover acted in a combative manner when

he was being prepared for travel, so Miner activated the patrol car’s interior

videocamera to monitor Glover’s behavior during transport.

      {¶ 8} After Glover and the other prisoner were secured and placed into a

patrol car, Bujnovsky drove toward downtown Cleveland; Miner was seated

directly in front of Glover. Glover’s distance behind Miner was no more than

a “foot and a half,” with only a metal screen separating them.

      {¶ 9} According to Miner, during the initial portion of the trip, Glover

made threats toward Miner and Bujnovsky. When the patrol car got “onto

[I-]71 northbound [Glover] then turned his attention to Magistrate Serrat.”

Miner heard Glover say that Serrat “put him in a cage and he’s gonna find

that bitch judge and fuck her up when he got out for putting him in a cage.”

Glover made these remarks “three or four times during the trip.”

      {¶ 10} Bujnovsky testified that he also heard Glover’s comments.    The

patrol car’s videocamera recorded Glover’s actions and demonstrated that for

nearly the entire ride he was speaking as he looked out the window. The
                                        5

audio portion of the recording, however, was poor; Glover’s words were, for

the most part, obscured by “road noise.”

         {¶ 11} Glover subsequently was indicted on one count of retaliation.

His case proceeded to a jury trial. After considering the evidence, the jury

found Glover guilty of the charge and the trial court duly imposed sentence.

         {¶ 12} Glover appeals his conviction with the following assignment of

error:

         “I.   The evidence was insufficient as a matter of law to support

a finding beyond a reasonable doubt that Appellant was guilty of

retaliation.”

         {¶ 13} Glover argues the trial court should have granted his motions for

acquittal because the state failed to present sufficient evidence that he

“seriously” intended any threat of harm to be conveyed to Serrat. This court

disagrees.

         {¶ 14} A motion for acquittal under Crim.R. 29(A) is governed by the

same standard used for determining whether a verdict is supported by

sufficient evidence.    State v. Tenace, 109 Ohio St.3d 255, 2006-Ohio-2417,

847 N.E.2d 386, ¶37. “The relevant inquiry is whether, after viewing the

evidence in a light most favorable to the prosecution, any rational trier of fact
                                     6

could have found the essential elements of the crime proven beyond a

reasonable doubt. * * *.” Id.

      {¶ 15} Glover was charged with retaliation, in violation of R.C.

2921.05(A). That statute prohibits the offender from “purposely and * * * by

unlawful threat of harm to any person * * * , retaliat[ing] against a public

servant, * * * because the public servant * * * discharged the duties of a

public servant * * * .”

      {¶ 16} Proof of guilt may be made by circumstantial evidence, real

evidence, and direct evidence, or any combination of the three, and all three

have equal probative value. State v. Nicely, 39 Ohio St.3d 147, 529 N.E.2d

1236, (1988). “Circumstantial evidence and direct evidence inherently possess

the same probative value and therefore should be subjected to the same

standard of proof.” State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492, (1991),

paragraph two of the syllabus.

      {¶ 17} Moreover, this court has stated that, when a threat forms the

basis of a charge under R.C. 2921.05(A), that threat either can be

communicated directly to the victim, or can be communicated to a third

person so that the third person could be reasonably expected to convey the

threat to the victim. State v. Andrejic, 8th Dist. No. 79700, 2002-Ohio-1649,

2002 WL 538762, citing State v. Lambert, 2d Dist. No. 16667, 1998 WL
                                     7

288957. In Lambert, the defendant called the agency his wife utilized to be

her “police advocate” in her pursuit of a domestic violence charge against him,

and proceeded to inform the person who answered the phone of his intent to

kill his wife; the appellate court noted that a reasonable juror could have

found Lambert believed that “such a call was his most promising method of

conveying his threats” to his wife, since his calls to his wife’s phone were

blocked.

      {¶ 18} In this case, the state’s evidence demonstrated that Glover acted

toward Serrat in a “nasty” manner as she conducted the hearing on his

shoplifting charge. Glover became physically violent before he was placed

into a patrol car for transport to county jail. During the entire time he was

in the patrol car with two police officers only “a foot and a half” away from

him, Glover made threats, which he repeated “three or four times,” to “find

that bitch judge and fuck her up when he got out for putting him in a cage.”

Miner described Glover’s tone as “combative and threatening” and believed

that Glover “[o]bviously, * * * wanted it to be known” what he was saying.

Miner was convinced to the point that he thought it necessary to call Serrat to

warn her of Glover’s words.        State v. Nayar, 4th Dist. No. 07CA6,

2007-Ohio-6092, 2007 WL 3407169.
                                       8

      {¶ 19} The videotape supports the officers’ interpretation that Glover’s

intent was earnest.    The other prisoner, who was seated next to Glover,

became extremely uncomfortable during the ride, stared at Glover several

times, and shifted his body away as if to distance himself from Glover’s

comments.

      {¶ 20} Viewing this evidence in a light most favorable to the prosecution,

as required by Crim.R. 29, the trial court correctly concluded that a rational

juror could have found all the elements of retaliation were proven beyond a

reasonable doubt.     Id.; compare, State v. Oliver, 8th Dist. No. 90880,

2009-Ohio-228, 2009 WL 161690, citing State v. Farthing, 146 Ohio App.3d

720, 2001-Ohio-7077, 767 N.E.2d 1242 (2nd Dist.), (cases in which the

statements were made in confidence).

      {¶ 21} Glover’s sole assignment of error, therefore, is overruled.

      {¶ 22} Glover’s conviction is affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution. The defendant’s

conviction having been affirmed, any bail pending appeal is terminated.

Case remanded to the trial court for execution of sentence.
                                     9



     A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



_______________________________
KENNETH A. ROCCO, JUDGE

MARY J. BOYLE, P.J., and
COLLEEN CONWAY COONEY, J., CONCUR